Title: [September 1783]
From: Adams, John Quincy
To: 



      September. 2d. 1783.
      
      
       Dined at Auteuil. French Comedy: le Joueur et le Retour imprévu.
      
      
       
        
   
   Jean François Regnard, Le joueur, Paris, 1697, and Le retour imprévu, Paris, 1700 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.; Cioranescu, Bibliographic du dix-septième siècleAlexandre Cioranescu, Bibliographie de la littérature française du dix-huitième siècle, Paris, 1965.).


       
      
      

      3.
      
      
       Signature of the Definitive Treaty.
      
      
       
        
   
   Unable to make any appreciable progress with their negotiations since the signing of the Preliminary Treaty on 30 Nov. 1782, the British ministry and American commissioners finally accepted those preliminary articles, with some changes, at Hartley’s lodgings in the Hôtel d’York on this day (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:142; Richard B. Morris, The Peacemakers: The Great Powers and American Independence, N.Y., 1965, p. 461–465, 548, 552).


       
      
      

      4.
      
      
       Dined at Mr. Hartley’s.
      
      

      7.
      
      
       C. Ital: Blaise et Babet, a la Clochette.
      
      
       
        
   
   See entry for 25 Aug., note 1 (above).


       
       
        
   
   La clochette, Paris, 1766, by Louis Anseaume, with music by Egide Romuald Duni (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      9.
      
      
       Diné à Passi. C. Ital: Jeannot et Colin, l’heureuse Erreur et les Vendangeurs.
      
      
       
        
   
   Florian, Jeannot et Colin, Paris, 1780; Joseph Patrat, L’heureuse erreur, Paris, 1783; Pierre Antoine Augustin de Piis and Pierre Yves Barré, Les vendangeurs, ou, les deux baillis, Paris, 1780 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      10.
      
      
       Diné à Auteuil. Eclipse totale de la Lune.
      
      

      11.
      
      
       C. Ital: Blaise et Babet et Isabelle et Gertrude.
      
      
       
        
   
   This was the third time JQA had seen this musical comedy in less than three weeks.


       
       
        
   
   Isabelle et Gertrude, ou, les sylphes supposés, Paris, 1765, by Charles Simon Favart, with music by Adolphe Blaise (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      13.
      
      
       C. Fr: Mercure galant et Partie de Chasse de Henri 4.
      
      
       
        
   
   Edme Boursault, Le mercure galant, ou, la comédie sans titre, Paris, 1679; Charles Collé, La partie de chasse de Henri IV, Paris, 1766 (Cioranescu, Bibliographie du dix-septième siècleAlexandre Cioranescu, Bibliographie de la littérature française du dix-huitième siècle, Paris, 1965.; Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      14.
      
      
       Fete de S: Cloud. Diné entre là et Auteuil. M: T——r parti.
      
      
      
       
        
   
   An annual festival held on the grounds of the royal palace of St. Cloud (Journal de Paris, 4 Sept. 1785).


       
       
        
   
   John Thaxter left for Philadelphia, carrying with him the Definitive Treaty with Great Britain, and the original Treaty of Amity and Commerce with the Netherlands, the latter signed at The Hague on 8 Oct. 1782 (JA to Benjamin Rush, and to the President of Congress [Elias Boudinot], both 14 Sept., LbC, Adams Papers; Hunter Miller, ed., Treaties and Other International Acts of the United States of America, 8 vols., Washington, 1931–1948, 2:59–90).


       
      
      

      16.
      
      
       Varietés Amusantes Foire St. Laurent.
      
      
       
        
   
   An annual fair held from July to September (Jacques Antoine Dulaure, Histoire civile, physique et morale de Paris . . ., 10 vols., rev. and corr., Paris, 1825, 8:199–203; Almanach royal, 1783Almanach royal, année M.DCCLXXVHI [8cc.]. Présenté à sa majesté pour la première fois en 1699, Paris, no date., p. 628).


       
      
      

      Saturday Septr. 20th.
      
      
       The enthusiasm of the People of Paris for the flying Globes is very great, several Propositions have been made from Persons, who to enjoy the honour of having been the first Travellers through the air, are willing to go up in them and run ten risques to one of breaking their necks: one of the queerest propositions, is the following one taken from the Journal de Paris of Yesterday.
       
        
         
          À Messieurs les Navigateurs Aérieus.
          Je partage avec vous Messieurs, le désir de voyager dans les airs, et je crois devoir vous faire part de la premiere idée que m’a fait naitre l’elevation du Globe Aérostatique au Champ de Mars. Je desirerois en qualité d’Amateur des Beaux Arts que la grace de la machine fut jointe à la facilité des mouvemens, et à la sureté du voyageur; cela m’a fait croire que la forme la plus heureuse seroit celle du Cheval Pegasse, d’une grandeur beaucoup plus forte, sans doute que Nature.
          Son corps servirait de recipient au gaz; sa tête, les crins en avant, feroit l’office de la proue; ses ailes modereraient l’elevation et determineroient la vitesse; sa queue seroit le gouvernail; et les quatre pieds, dans l’attitude d’un cheval qui galope, chargés dans leurs extrémités d’un corps pesant, proportionné au reste de la machine, serviroient de lest, et assuréroient au Cavalier Aérien une attitude constante. Tout seroit construit avec une legere carcasse de baleine recouverte d’un taffetas enduit de gomme élastique.
          On dévine aisément la place d’une soupape qui s’ouvrant à la volonté du Navigateur, laisseroit echapper promptement, par le rapprochement de ses genoux, une portion du gaz et tempereroit la legerete du Cheval dans le cas ou il voudroit s’emporter par de lá les nués.
          Je joins ici un Croquis de mon idee
          J’ai l’honneur d’être &c. περσηΪθ.
          
           Note des Redacteurs
          
          Ayant reçu, de la part de l’Amateur, la planche gravée, nous avons cru faire plaisir à nos Souscripteurs, en eu faisant tirer le nombre d’exemplaires suffisant pour joindre à chaque feuille de ce Journal.”
         
        
       
       This is nearly a Copy of the print which was with the Journal de Paris.
       As this discovery is a very important one, it is worth while to collect every good thing that has any Relation to it, the following are some verses upon the Subject, also printed in the Journal de Paris of yesterday.
       
        Les Prodiges des Sciences et des Arts.
       
       Yesterday a ballon Aërostatique, was sent up from Versailles, the following is the account given of it in the Journal de Paris of this day.
       
        
         
          “L’experience dont nous avons parlé dans nôtre feuille d’avant hier a été faite hier dans la premiere Cour du Chateau de Versailles, au milieu d’un concours prodigieux de Spectateurs. On tira une premiere boite à une heure aprés midi, pour annoncer le moment de l’introduction du gaz dans la Machine; une seconde boite indiqua celui ou elle fut remplie, sous les ordres de M de Montgolfier. Cette operation dura dix minutes ou environ. Une troisieme boite annonça l’instant ou l’on coupa les cordes qui la retenaient pour la livrer à elle même. Elle s’enleva aussitôt, et produisit sur tous les spectateurs une espece d’admiration par son volume imposant. On avoit attaché à la partie inferieure de ce Ballon, un panier d’osier, dans lequel etoient un mouton un canard et un coq, et au dessous, un barometre. L’ascension de cette machine paroit avoir été d’environ deux cent toises; le vent d’ouest l’a forcé à prendre un cours horisontal qui a dure vingt-sept secondes, aprés quoi elle a commence à decliner plus sensiblement, et a fini par tomber dans le bois de Vaucresson, au lieu appellé le Carrefour-Maréchal, distant d’une demi lieue du point de son depart. M. Pilatre de Rozier, y est arrivé le premier; il a trouvé le Ballon separé du panier ou etoient les animaux par un amas de bois coupé. Le mouton mangeoit dans sa cage; le canard et le coq paroissoient n’avoir point souffert, et le baromêtre etoit renversé sans fracture.”
         
        
       
      
      
       
        
   
   That is, descended from Perseus (Charles Du Fresne Du Canage, Glossarium ad Scriptores Mediae et Infimae Graecitatis..., Lyons, 1688, repr., Graz, 1958).


       
       
        
   
   Pasted into D/JQA/8 on p. 30 is a pencil sketch, approximately 3″ × 4″, traced from the original printed one, of a winged horse and rider which appeared as an insert in the Journal de Paris. The original is laid in between p. 30 and 31.


       
       
        
   
   Here follows a forty-line poem, omitted here, by Michel de Cubières (known as Cubières-Palmézeaux) (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
      
      

      Monday Septr. 22th.
      
      
       This morning (as my Father has been for some days very ill and the Country air being thought necessary for him) we removed from Paris to Auteuil at Mr. Barclay’s. The flying Globes are still much in Vogue: they have advertised a small one of eight inches diameter, at 6 livres a piece without air and 8 livres with it, but it has been carried so far that several accidents have happened to persons who have attempted to make inflammable air, which is a dangerous operation, so that government have prohibited them.
      
      
       
        
   
   Less than three weeks after the signing of the Definitive Treaty, the Adamses moved from Paris into the lodgings of Thomas Barclay at Auteuil so that JA might recover from a debilitating fever. They remained there until 6 Oct. (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:142–144; entry for 10 Aug., note 2, above).


       
      
      

      24.
      
      
       Mme. Ridley accouchée.
      
      
       
        
   
   Ann Richardson, whom Matthew Ridley married in England in 1775, gave birth to a son, Lucius, on this day. They were also living in the house of the Comte de Rouault at Auteuil to which they had moved for the sake of Mrs. Ridley’s health (Herbert E. Klingelhofer, “Matthew Ridley’s Diary during the Peace Negotiations of 1782,” WMQWilliam and Mary Quarterly., 3d ser., 20:95 [Jan. 1963]; Matthew Ridley, Journals, 24 Sept. 1783, MHi:Matthew Ridley Papers).


       
      
      

      26.
      
      
       Diné chés M: Franklin.
      
      

      30.
      
      
       Départ de M. Barclay.
      
      